Title: To George Washington from William Heath, 26 December 1781
From: Heath, William
To: Washington, George


                        Dear General

                            Head quarters, Highlands December 26. 1781.
                        
                        I have been honored with yours of the 15th and shall act conformably.
                        I shall aid colonel Pickering in any measure he may think necessary for the further security of the boats.
                            Repeated and pointed orders have been given for their preservation, and directions sent to have them carefully laid up,
                            before I left Peeks-kill.
                        On the night of the 23d instant captain Williams of the New York levies with twenty-five volunteer horse,
                            made an excursion to Morrisania and took and brought off one captain, one lieutenant and seven men prisoners, without any
                            loss on our side. Captain Pritchard with a detachment of regular troops moved down to cover the retreat of the horse, if
                            necessary, but the enemy did not pursue them. One of the prisoners, a very intelligent man, and who lived nearly opposite
                            to Morrise’s house on York–island, informs me that he was in New York on saturday last, when an embarkation of troops was
                            taking place, part of which he saw embark, that he was informed by captain Depeyster, that general Leslie had written to
                            general Clinton that unless he was reinforced with nine hundred men he could not defend Charlestown—that a greater
                                number than nine hundred were to embark, Depeyster 
                             near six thousand—that part of them were destined for Charlestown, others for Georgia and St Augustine—that
                            Robinson’s corps and the New York volunteers were to embark. He also saw them putting dragoon horses on board, and saw
                            several sloops fitted for their reception—They appeared to be bringing down to the wharves large quantities of baggage.
                            He was informed they expected to have the whole on board by the next day (Sunday last.)
                        I have this day had five deserters from Arnolds corps with their horses &c. complete. They were a
                            patrole sent out from a foraging party near Phillips under the command of a corporal who brought them off.
                        On receiving your Excellency’s orders some time since, I directed Mr Pomeroy, deputy quarter master at
                            Hartford, to forward on to this place the thousand barrels of salted provisions which were shipped for the Chesapeak. He
                            soon after wrote me, that those provisions were unloaded and stored at Providence—that it would be extremely difficult if
                                impossible to get them up Connecticut river to any suitable place from whence he could transport
                            them here, and proposed sending them up the sound to Stratford river, and from that place convey them here. I had doubts
                            on my mind as to the safety of this measure, and desired him to consult the governor and council on the best and safest
                            way of transportation. He writes me this evening, that he had consulted governor Trumbull and his council on the subject,
                            that they have given him an answer, that as the provisions have been delivered to the continent, it might be improper for
                            them to give an order, as it might be attended with hazard. And thus the matter remains. Mr Pomeroy writes me, a gentleman
                            is coming on who will offer to exchange a quantity of provisions in this vicinity for a part of that at Providence. This
                            may be a lucky circumstance: but if this should not take place, or only in part, I wish your opinion and direction as to
                            running the hazard at this season of bringing them down the Sound.
                        A company of soldiers raised on the Susquehannah under expectations of remaining in that quarter &
                            since annexed to the Connecticut line, have been constantly complaining of their hard fate. Their case, as I have seen in
                            some of their papers, has been before both your Excellency and Congress. The enclosed were this day handed to me, by which
                            it seems governor Trumbull at least consents to the discharge of several of them. But I am aware that if these are
                            discharged, numbers of others will immediately apply—At the same time the families to which the
                            petitioners belong appear to be in distressed circumstances. I request your Excellencys opinion and direction in the case.
                        The smallpox I fear will spread so much in the army as to compel us to go into inoculation. I have the
                            honor to be With the highest respect Your Excellency’s Most obedient servant
                        
                            W. Heath

                        
                    